DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 / 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively, under 35 U.S.C. 103(a) as being unpatentable over Hedley et al. (US Pub. 2005/0038443 A1).
Claim 1, Hedley discloses a tool holder, in particular a milling cutter holder [abstract, Figs. 3 – 13], comprising a transmission rod [defined by a set of links 405], 5a substantially oblong body [defined by at least a body portion of 305 and 322 or 905 and 930] defining a channel extending along a longitudinal direction and receiving said transmission rod which is designed to transmit to the tool a movement from an axis of a drive motor [Figs. 4 & 13, into which the transmission rod is received], wherein the body is formed of at least two distinct parts, namely a distal main part and a proximal auxiliary part [at least a body portion of 305 or 905, 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively, under 35 U.S.C. 103(a) as being unpatentable over Chervitz et al. (US Pub. 2006/0217728 A1).
Claim 1, Chervitz discloses a tool holder, in particular a milling cutter holder [abstract, Figs. 4 – 6], comprising a transmission rod [defined by at least a portion of 126], 5a substantially oblong body [defined by at least a body portion of 127 and 118] defining a channel extending along a longitudinal direction and receiving said transmission rod which is designed to transmit to the tool a movement from an axis of a drive motor [defined by bores 204, 196 and bore 
Claim(s) 1 – 4, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively, under 35 U.S.C. 103(a) as being unpatentable over Myers et al. (US Pub. 2007/0073302 A1).
Claim 1, Myers discloses a tool holder, in particular a milling cutter holder [abstract, Figs. 1 – 3], comprising a transmission rod (defined by at least 40, 42, 44, 46 and 48), 5a substantially oblong body (defined by at least 14 alone or in combination with 12 / 28) defining a channel extending along a longitudinal direction (36 / 20) and receiving said transmission rod 
Claims 2 – 4, 6 and 10, Myers discloses the limitations of claim 1, as above, and further, Myers discloses (claim 2) the two distinct parts, 20the distal main part and the proximal auxiliary part, are arranged consecutively [Figs.1-2, at least portions of 14 and 12 / 28]; (claim 3) the two (claim 4) the detachable securing means comprises two rings joined respectively to the main distal part and the proximal auxiliary part [defined by at least 28 defines two rings joined to the main distal part and the proximal auxiliary part, Fig.2]; (claim 6) the intermediate part is received partly in the proximal auxiliary part and is joined in rotation with the transmission rod [Fig.2, at least a portion of 38 is received partly in 12 / 28 for joining 40]; (claim 10) the intermediate part is terminated at a proximal end by a section with a substantially cylindrical form designed for connection with the axis of the drive motor [defined by at least a portion by 58].  
Claim(s) 7 – 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Myers et al. (US Pub. 2007/0073302 A1) in view of Krause et al. (US Pat. 6053922).

    PNG
    media_image1.png
    486
    466
    media_image1.png
    Greyscale

Claims 7 – 9, Myers discloses the limitations of claim 1, as above, and further, Myers discloses (claim 7) the proximal auxiliary part receives within it an element in the form of a tube, and a ring projecting laterally from said tube to form a shoulder abutting against an edge of a proximal opening of the proximal auxiliary part (Figs.2-3 to Myers, above, at least a portion of 12 receives at least a portion of the tube); the intermediate part comprises a tube-shaped section inserted into said proximal auxiliary part with the interposition of the elastomeric tube element (Figs.2-3 to Myers, above); (claim 9) the intermediate part comprises abutment means in the form of a ring that projects laterally from the tube-shaped section and abuts against the proximal opening edge of the proximal auxiliary part with the interposition of the elastomeric ring to thus prevent movement in the longitudinal direction (Figs.2-3 to Myers, above).  
Myers does not disclose wherein the element made from elastomer material.
Krause teaches an analogous tool [abstract] comprising encapsulating components of the tool with elastomer compound for absorbing shocks or forming a cushioned member [col.5 l.65 - col.6 l.4 and col.10 ll.58-67]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Myers and Krause, and construct the element of Myers encapsulated with elastomer compound in view of Krause. One would have been motivated to do so in order to provide the tool holder with element formed to absorb shocks and vibrations of the tool holder when in use.
Claim(s) 1 – 6 and 10 – 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosse (US Pat 9078672 B1) in view of Myers et al. (US Pub. 2007/0073302 A1).  
Claim 1, Rosse discloses a tool holder, in particular a milling cutter holder [abstract, Figs.1-12], comprising a transmission rod [defined by at least a portion of 14], a substantially oblong body [defined by at least a  body portion of 16 alone or in combination with at least a portion of 66] defining a channel (48 / 74) extending along a longitudinal direction and receiving said transmission rod (Fig.1) which is designed to transmit to the tool a movement from an axis of a drive motor [col.6/II.47-59 & col.8/II.7-13], wherein the body is formed by at least two distinct parts, namely a distal main part (at least a portion of 16) and a proximal auxiliary part (at least a portion of 18 by 66), the channel having a respective section defined in each part of the distal main part and the proximal auxiliary part (wherein the channel 48 extends through the tool, to accommodate the transmission rod therethrough, Figs.1-2), and a gripping element (at least a body portion of 18) for gripping the tool holder [Fig.1], the gripping element being fixed to the proximal auxiliary part of the body [Fig.1] and a proximal /most proximal point of the transmission rod being located in / adjacent to the section of the channel defined by the proximal auxiliary part of the body [According to a first interpretation, the proximal point is defined by a point by 104A defining a proximal / most proximal point of at least a portion of 14 by sleeve 108, which is located in a proximal portion by 28 / 66. According to a second interpretation, the proximal point is defined by a point by 110 defining a proximal / most proximal point of at least a portion of 14, which is located adjacent a proximal portion by 28 / 66], wherein an intermediate part being provided proximally to the transmission rod and being intended to come in contact with the axis of the drive motor [defined by at least a portion by 106 / 104, col.6/II.47-59], the intermediate part being joined removably joined in rotation with the transmission rod and being intended to be removably joined in rotation with the axis of the drive motor [According to the first interpretation, a distal portion of 106 by 108 is joined in rotation to 104, such that rotation of 
Although, Rose discloses that rod (104) is in a releasable connection with drive train (14, col.6/II.47-59, which to be understood that 104 is releasably joined to 110 and 106). Rosse does not explicitly disclose that the intermediate part is removably joined in rotation with the transmission rod in the section of the channel defined by the proximal auxiliary part of the body.
Myers teaches an analogous tool holder [abstract, Figs. 1 – 3] comprising an intermediate part (defined by 58 and 38) and a transmission rod (defined by at least 40, 42, 44, 46 and 48) having a most proximal point (defined by a point by 52) removably joined in rotation to the intermediate part in a section of a channel defined in a proximal auxiliary of a body [para.20, Fig.2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Rose and Myers, and construct the rod (104) of Rose in the form of two removably joined shafts (38 and 40) in view of Myers, with dimensions to define their removable torque transmission connection in a proximal section of the channel. One would have been motivated to do so since Myers discovered that having the removable connection between the intermediate part and the transmission rod in a proximal section of the channel facilitates the process of aligning parts of the tool holder during assembly and facilitates the process of disassembling the parts of the tool holder for cleaning [Myers, paras.8-10 and 20], and since it has been held that constructing a formerly integral structure in 
Claims 2 – 6 and 10 – 11, The combination of Rosse and Myers discloses the limitations of claim 1, as above, and further, Rosse disclose the limitations of claim 1, as above, and further, Rosse discloses (claim 2) the two distinct parts, the main part and auxiliary part, are arranged consecutively [Fig.1]; (claim 3) the two parts, the main part and the auxiliary part, are fixed to one another in a detachable manner by detachable securing means [Figs.4-6, col.5/II.29-42]; (claim 4) the detachable securing means comprise two rings joined respectively to the two parts, the main part and auxiliary part [Figs.4-6, defined by at least a portion of 66 and at least a portion of 40]; (claim 5) means is provided for adjusting the relative orientation in rotation of the auxiliary part to the main part, in particular by the cooperation of a section with six sides of the main body with an opening with a cross section of six sides of the auxiliary part [col.3/II.49-67, wherein at least a portion of 40 has a hexagon geometry, and col.5/II.14-19, wherein through bore 74 is shaped to receive at least a portion of 40 having the hexagon geometry]; (claim 6) the intermediate part is received partly in the auxiliary part to be joined in rotation with the transmission (wherein at least a portion by 104A is configured to be received in 74, Fig.1); (claim 10) the intermediate part is terminated at the proximal end by a section (by 106B / 106C) with a substantially cylindrical form designed for connection with the axis of the motor [Fig.1]; (claim 11) the transmission (at least a portion of 14) comprises at least two rods (defined by 126 and 104B) connected by a cardan joint formed by a fork coming from one of the rods, two half forks coming from the other rod and a half pin [Figs.8-9, wherein the cardan joint is defined by the 112 and 114 U-shapes and the half pin 116 having pins 118].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775